July 2, 2009 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 Attention: Filings  Rule 497(j) Dreyfus Research Growth Fund, Inc. CIK# 030162 33 Act # 2-33733 40 Act# 811-1899 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectus and Statement of Additional Information that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post Effective Amendment No. 59 to the Registration Statement, electronically filed with the Securities and Exchange Commission on June 26, 2009. Very truly yours, /s/Loretta Johnston Loretta Johnston Senior Paralegal
